DETAILED ACTION
This action is in response to the amendment filed on 09/02/2021.

Response to Amendment
Applicant’s amendment filed on 09/02/2021 has been entered. Claims 1, 11, 16 and 17 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1, 11 and 16 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mellenthin et al. (US 2019/0147883) (“Mellenthin”) in view of Lopiano (US 2011/0231423), and further in view of Smythe et al. (US 2019/0385611) (“Smythe”) and further in view of Feinstein et al. (US 2020/0098352) (“Feinstein”).
For claim 1, Mellenthin discloses a method for determining an action based on a natural language query (Abstract), the method comprising: receiving the natural language query (user device provides a natural language input which is received at server 514, e.g. “What are the High Priority Alarms in Building 2”,  [0075 – 0077] [0080] [0126] [0127] [0134]), by a processor (server as machine with a processor, Fig.5, 514, [0138]), wherein the natural language query is directed to a remote component (building automation system controller, wherein a 
However, Lopiano discloses a method for query language identification (Abstract), wherein a language of natural language query (The methods further include the actions of determining a natural-language query language for the query, [0007]) is selected with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score (the resultant score vector is a query language score vector. This vector contains, for each language, a score that indicates the likelihood that the query is in the language. The language with the highest score is selected, [0017 – 0020] [0024] [0028] [0029]), and the language is other than English (Spanish, Czech, French, Italian, [0020] [0021] [0035]).

Moreover, Feinstein discloses a method for training a language model (Abstract), wherein language specific language models are utilized to recognize and process input in given languages  (French, Japanese, German), including performing semantical intent analysis ([0014] [0020] [0023] [0027] [0056])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve Mellenthin’s invention in the same way that Lopiano’s, Smythe’s and Feinstein’s invention have been improved to achieve the following predictable results for the purpose of efficiently and accurately performing natural language processing by performing language identification and semantic interpretation to determine intent: further selecting the language of the natural language query with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score, and the language is other than English; and determining the intent of the natural language query with  a language other than English further comprises determining the intent which has a highest intent probability score from a set of intents, wherein each intent of the set of intents is associated with an intent probability score.



For claim 3, Mellenthin, Lopiano, Smythe and Feinstein  further disclose determining the intent of the natural language query is based on one or more sentences in the natural language query (Mellenthin, [0077 – 0081] [0126 – 0129] [0132] [0134]) (Lopiano, [0017 – 0021] [0024] [0028] [0035] [0029])(Smythe, [0051] [0057] [0059] [0061] [0065 – 0074]) (Feinstein, language specific language model processes the input, including performing semantical intent analysis, according to a specific language, [0014] [0020] [0023] [0027] [0056]).

For claim 4, Mellenthin, Smythe and  Feinstein, further disclose determining an entity (Smythe, named entity/domain term, e.g. John or Target) associated with the intent of the natural language query (Mellenthin, [0080] [0081) (Smythe, [0051 - 0054]) (Feinstein, language specific language model processes the input, including performing semantical intent analysis, according to a specific language, [0014] [0020] [0023] [0027] [0056]).


	However, a separate embodiment of Mellenthin discloses wherein the intent of the natural language query is bound to an action including associating the intent of the natural language query to an application programming interface (an intent processor provides a response comprising an IQuery or ICommand which corresponds to the actions that need to be taken in order to process intents and entities extracted from the user input, e.g. for an Alarm LookUp intent, an IQuery can be generated AMA.API.AlarmLookUp, [0098 – 0100] [0102]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the first embodiment of Mellenthin in combination with Lopiano, Smythe and Feinstein with the second embodiment of Mellenthin so that the intent of the natural language query is bound to an action including associating the intent of the natural language query to an application programming interface for the purpose of facilitating user interactions with a building automation system which is accessed via an application program interface (Mellenthin, [0002 – 0004] [0098]).

For claim 7, the current embodiment of Mellenthin, Lopiano, Smythe and Feinstein fails to teach wherein the function is an application programming interface request.
	However, a separate embodiment of Mellenthin discloses wherein an action based on the intent of the natural language query is a function to be carried out by a remote component (an intent processor provides a response comprising an IQuery or ICommand which corresponds to the actions that need to be taken in order to process intents and entities extracted from the user 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the first embodiment of Mellenthin in combination with Lopiano, Smythe and Feinstein with the second embodiment of Mellenthin so that the action based on the intent of the natural language query is a function which is an application programming interface request to be carried out by a remote component for the purpose of facilitating user interactions with a building automation system which is accessed via an application program interface (Mellenthin, [0002 – 0004] [0098]).

For claim 16, Mellenthin discloses a non-transitory computer-readable medium including code that when executed causes a processor to perform a method (Abstract; [0138]), the method comprising: receiving a natural language query (user device provides a natural language input which is received at server 514, e.g. “What are the High Priority Alarms in Building 2”,  [0075 – 0077] [0080] [0126] [0127] [0134]) directed to a remote component  (building automation system controller, wherein a communication interface of the BAS controller communicates with external devices via the Internet or WAN, Fig.4.366 and Fig.5, 366; [0053] [0055] [0056]) ([0075] [0076]); determining an intent of the natural language query ([0077 – 0080] [0126 – 0129] [0132] [0134]) ; and binding the intent of the natural language query to an action (data request or command to update operational parameters or other control outputs) (the building intent processor interprets the received intent and entity parameters in view of the BAS. Accordingly, the building intent processor can determine a desired output that corresponds to the 
However, Lopiano discloses a method for query language identification (Abstract), wherein a language of natural language query (The methods further include the actions of determining a natural-language query language for the query, [0007]) is selected with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score (the resultant score vector is a query language score vector. This vector contains, for each language, a score that indicates the likelihood that the query is in the language. The language with the highest score is selected, [0017 – 0020] [0024] [0028] [0029]), and the language is other than English (Spanish, Czech, French, Italian, [0020] [0021] [0035]).
Additionally, Smythe discloses a method for determining user intent from text (Abstract), wherein an intent is determined by selecting an intent that has a highest intent probability score from a set of intents, wherein each intent of the set of intents is associated with an intent probability score (a list of candidate intents is generated, features are extracted from each candidate intents and input to a trained classifier which computes a likelihood score for each candidate intent that the candidate intent is the intent associated with the text, and candidate 
Moreover, Feinstein discloses a method for training a language model (Abstract), wherein language specific language models are utilized to recognize and process input in given languages  (French, Japanese, German), including performing semantical intent analysis ([0014] [0020] [0023] [0027] [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve Mellenthin’s invention in the same way that Lopiano’s, Smythe’s and Feinstein’s invention have been improved to achieve the following predictable results for the purpose of efficiently and accurately performing natural language processing by performing language identification and semantic interpretation to determine intent: further selecting the language of the natural language query with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score, and the language is other than English; and determining the intent of the natural language query with  a language other than English further comprises determining the intent which has a highest intent probability score from a set of intents, wherein each intent of the set of intents is associated with an intent probability score.

For claim 17, Mellenthin, Lopiano, Smythe and Feinstein further disclose determining one or more sentences in the natural language query based on the language of the natural language query (Mellenthin, user input comprises a sentence, e.g.” Please set the temperature in my office to 70 degrees”,  [0077 – 0081] [0126 – 0129] [0132] [0134]) (Lopiano, [0017 – 0021] [0024] [0028] [0029] [0035]) (Smythe, voice conversation element comprises a question, 

For claim 18, Mellenthin, Lopiano  Smythe and Feinstein further disclose, wherein the method further comprising determining a sentence in the natural language query based on the language of the natural language query (Mellenthin, user input comprises a sentence, e.g.” Please set the temperature in my office to 70 degrees”,  [0077 – 0081] [0126 – 0129] [0132] [0134]) (Lopiano, [0017 – 0021] [0024] [0028] [0029] [0035]) (Smythe, voice conversation element comprises a question, command, statement, comment which is parsed to determine syntactic relationships which include subjects and verbs, [0034] [0035] [0046 – 0049]) (Feinstein, language specific language model processes the input according to a specific language, [0014] [0020] [0023] [0027] [0056]).

For claim 20, Feinstein further discloses, wherein the method further comprising training a natural language processing model on a particular training corpus for the language of the natural language query (Feinstein, training corpus includes the resultant training data set, [0018] [0028 – 0030] [0035 – 0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mellenthin et al. (US 2019/0147883) (“Mellenthin”) in view of Lopiano (US 2011/0231423), and further in view of Smythe et al. (US 2019/0385611) (“Smythe”), and further in view of Feinstein et al. (US 2020/0098352) (“Feinstein”) and further in view of Sharma et al. (US 8,051,156) (“Sharma”).

However, Sharma discloses a method for integrating IT information with non-IT data (Abstract), a facilities management network (column 1 lines 50 – column 2 line 33) is coupled to an IT network (Fig.9A-B, column 14 lines 62 – column 15 lines 47) and accessed through the IT network using a distributed management task force interface (WBEM, column 11 lines 24 – 40) (column 15 lines 59 – column 16 line 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the system disclosed by the combination of Mellenthin, Lopiano, Smythe and Feinstein in the same way that Sharma’s system has been improved to achieve the predictable results of coupling the facility management network (Mellenthin, BAS, [0029 – 0031]) to an IT network so that a user interfaces with the facility management network, e.g. via natural language request, using a distributed management task force interface to perform an action in the natural language request for the purpose of eliminating the propriety of a facility management network and bring it to standard level for ease of use (Sharma, column 2 lines 32 – 45; column 6 lines 21 – 39).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mellenthin et al. (US 2019/0147883) (“Mellenthin”) in view of Lopiano (US 2011/0231423), and further in view of Smythe et al. (US 2019/0385611) (“Smythe”), and further in view of Feinstein et al. (US 2020/0098352) (“Feinstein”), and further in view of Ayanam et al. (US 2014/0282045) (“Ayanam”).

However, Ayanam discloses a method and apparatus for remote management of a computer system (Abstract), wherein voice is used to enter a command which is sent to a baseboard management controller (BMC) coupled to an information handling system (host computer) ([0044] [0056] [0057]) as a first message ([0044 – 0050] [0051] [0065] [0066] [0068] [0069] [0081] [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mellenthin, Lopiano, Smythe and Feinstein in the same way that Ayanam’s invention has been improved to achieve the predictable results of further enabling the user’s natural language query (voice input) to access a BMC coupled to an information handling system (Mellenthin, BAS controller, [0057 - 0059] [0057]) as the remote component for the purpose of remotely monitoring and managing the actual information handling system to ensure satisfactory operation, performance and system health (Ayanam, [0054] [0056]).

Claims 9, 11 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mellenthin et al. (US 2019/0147883) (“Mellenthin”) in view of Lopiano (US 2011/0231423), and further in view of Smythe et al. (US 2019/0385611) (“Smythe”), and further in view of Feinstein et al. (US 2020/0098352) (“Feinstein”) and further in view of Savenkov et al. (US 2020/0192727) (“Savenkov”).

However, Savenkov discloses a method for intent-based organization of APIs (Abstract), wherein an application programming interface (API) schema is retrieved (an API schema matching a request is identified, [0408] [0409] [0412] [0413]) from a repository of application programming interfaces which are collected and organized by a system (Fig.1, 110, 120, 135 and 140) ([0273 – 0282] [0289 – 0294] [0299 -0312]); the API schema is parsed into elements (intent parameters are mapped to API parameters, wherein the parameters of the API schema have to be identified to perform the mapping, [0101] [0102] [0249] [0251] [0321 – 0329] [0374); and generating a code (synthesized integration code) based on the elements, wherein the code includes an application programming interface request associated with functions ( providing answers) to be performed at an API host ([0374] [0375] [0398] [0402] [0413]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mellenthin, Lopiano, Smythe and Feinstein in the same way that Savenkov’s invention has been improved to achieve the following predictable results for the purpose of facilitating user interactions with a plurality of endpoints including a building automation system which is accessed via an application program interface  (Mellenthin, [0002 – 0004] [0098]) (Savenkov, [0003] [0004] [0409] [0410]): retrieving an application programming interface schema from a repository; parsing the application programming interface schema into elements; and generating a code based on the 

For claim 11, Mellenthin discloses a natural language processing system (Abstract) comprising: a processor (server as machine with a processor, Fig.5, 514, [0138]) operable to receive a natural language query at the natural language processing system (user device provides a natural language input which is received at server 514, e.g. “What are the High Priority Alarms in Building 2”,   [0075 – 0077] [0080] [0126] [0127] [0134]), wherein the natural language query is directed to a remote component (building automation system controller, wherein a communication interface of the BAS controller communicates with external devices via the Internet or WAN, Fig.4.366 and Fig.5, 366; [0053] [0055] [0056]) ([0075] [0076]); determine an intent of the natural language query  ([0077 – 0080] [0126 – 0129] [0132] [0134]); and bind the intent of the natural language query to an action (data request or command to update operational parameters or other control outputs) (the building intent processor interprets the received intent and entity parameters in view of the BAS. Accordingly, the building intent processor can determine a desired output that corresponds to the user’s input, [0081] [0082] [0084] [0085] [0133] [0135]), wherein the action is a function to be carried out by the remote component ([0084] [0085] [0135]). Yet, Mellenthin fails to teach the following:  a model trainer operable to train a natural language processing model based on a training corpus, wherein the training corpus includes a data set from one of multiple languages; an action manager operable to curate application programming interfaces; language of the natural language query is selected with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score, and the language is other than English; and determining 
However, Lopiano discloses a method for query language identification (Abstract), wherein a language of natural language query (The methods further include the actions of determining a natural-language query language for the query, [0007]) is selected with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score (the resultant score vector is a query language score vector. This vector contains, for each language, a score that indicates the likelihood that the query is in the language. The language with the highest score is selected, [0017 – 0020] [0024] [0028] [0029]), and the language is other than English (Spanish, Czech, French, Italian, [0020] [0021] [0035]).
Additionally, Smythe discloses a method for determining user intent from text (Abstract), wherein an intent is determined by selecting an intent that has a highest intent probability score from a set of intents, wherein each intent of the set of intents is associated with an intent probability score (a list of candidate intents is generated, features are extracted from each candidate intents and input to a trained classifier which computes a likelihood score for each candidate intent that the candidate intent is the intent associated with the text, and candidate intent with the highest likelihood score is selected, [0047] [0048] [0051] [0057] [0059] [0061] [0065 – 0074]).
Moreover, Feinstein discloses a method for training a language model (Abstract), wherein language specific language models are trained by a model trainer (language processing engine, Fig.1 , 102 and Fig.6, 102) based on a training corpus (training corpus includes the 
Furthermore, a separate embodiment of Mellenthin discloses an action manager (Intent processor and AMA client, Fig.7, 702 and 708; [0098]) which generates application programming interface query or function calls ([0098] [0099] [0102])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve Mellenthin’s invention in the same way that Lopiano’s, Smythe’s  and Feinstein’s inventions have been improved to achieve the following predictable results for the purpose of efficiently and accurately performing natural language processing by performing language identification and semantic interpretation to determine intent: training a natural language processing model (language model) by a model trainer based on a training corpus, wherein the training corpus includes a data set from one of multiple languages; further selecting the language of the natural language query with a highest probability score from a set of languages, wherein each language of the set of languages is associated with a probability score, and the language is other than English; and determining the intent of the natural language query with  a language other than English further comprises determining the intent which has a highest intent probability score from a set of intents, wherein each intent of the set of intents is associated with an intent probability score.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mellenthin, Lopiano, Smythe and Feinstein in the same way that Savenkov’s invention has been improved so that the 

For claim 12, Mellenthin,  Lopiano and Feinstein further disclose, wherein the natural language processing system is a multi-language natural language processing system (Mellenthin, [0075 – 0080] [0126 – 0129] [0132] [0134]) (Lopiano, [0017 – 0020] [0024] [0028] [0029]) (Feinstein, [0014] [0020] [0023] [0027] [0056]).
	For claim 13, Mellenthin and Smythe further disclose wherein the processor is further configured to segment the natural language query into tokens (Mellenthin, parse text and determine proper part-of-speech for various words, [0080]) (Smythe, [0047 - 0050]).

For claim 14, Mellenthin, Lopiano, Smythe and Feinstein further disclose determining one or more sentences in the natural language query based on the language of the natural language query (Mellenthin, user input comprises a sentence, e.g.” Please set the temperature in my office to 70 degrees”,  [0077 – 0081] [0126 – 0129] [0132] [0134]) (Lopiano, [0017 – 0021] [0024] [0028] [0029] [0035]) (Smythe, voice conversation element comprises a question, command, statement, comment which is parsed to determine syntactic relationships which include subjects and verbs, [0034] [0035] [0046 – 0049]) (Feinstein, language specific language model processes the input according to a specific language, [0014] [0020] [0023] [0027] [0056]).

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mellenthin et al. (US 2019/0147883) (“Mellenthin”) in view of Lopiano (US 2011/0231423), and further in view of Smythe et al. (US 2019/0385611) (“Smythe”), and further in view of Feinstein et al. (US 2020/0098352) (“Feinstein”), and further in view of Savenkov et al. (US 2020/0192727) (“Savenkov”) and further in view of Brunk et al. (US 2013/0332614) (“Brunk”).
For claim 10, the combination of Mellenthin, Lopiano, Smythe, Feinstein and Savenkov further discloses wherein the remote component is addressable (Savenkov, [0410] [0413]), yet fails to teach that the address is an IP address.
However, Brunk discloses an architecture with a host computer (Abstract; [0020]), wherein a host computer is accessible via API at the IP address of the host computer ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Mellenthin, Lopiano, Smythe, Feinstein and Savenkov with Brunk’s teachings so that the remote computer(Savenkov, API host [0410] [0413]) is addressable at an IP address for the purpose of facilitating user interactions with a plurality of endpoints including a building automation system which is accessed via an .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 -20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657